Exhibit 10.30(b)
 
EXECUTION COPY


SEPARATION AGREEMENT AND RELEASE
FOR TED W. SCHREMP


This Separation Agreement and Release (this "Agreement") is entered into between
Charter Communications, Inc. (the "Company" or "Charter") and me, Ted W.
Schremp, as a condition to my receiving payments in connection with my
resignation of employment with Charter, as accepted by Charter on February 14,
2011 (the "Termination Date"), the releases provided for herein and my
assistance to Charter in the orderly transition of my former duties and
responsibilities with Charter. The Company and I hereby agree as follows:


(a)           Payments And Benefits: Provided I do not breach the terms of this
Agreement, I shall receive payments at my previous annual rate of $550,000.00 in
bi-weekly installments as such installments are normally paid to senior
executives (with all installments due but not paid prior to my execution of this
Agreement to be paid on the first payday after execution and delivery of this
Separation Agreement); I shall continue to receive all benefits, without
interruption, including, without limitation, health insurance; and I shall
continue to participate in all medical and child-care flex spending accounts I
have previously selected, all through the Termination Date provided that health
insurance benefits will end February 28, 2011. In addition, in exchange for my
execution and delivery of this Agreement, specifically including the
effectiveness of the release set forth in section "b" hereof (and the failure to
revoke the same within seven (7) days after I sign and deliver it), the Company
will provide me with the following payments and benefits in satisfaction of any
claim I may hold against Charter or its employees:


(i)           An amount equal to six months of my current base salary,
calculated at the annual rate of $550,000.00 per annum from the Termination Date
through August 14, 2011 (the "Term"); provided that, the total of such payments
shall not exceed, in the aggregate, the gross amount of $275,000.00, which total
amount shall be payable following the Termination Date in thirteen (13) equal
bi-weekly installments in accordance with the Company's normal payroll
practices;


(ii)           All reasonable expenses I have incurred in the pursuit of my
duties under the Amended and Restated Employment Agreement by and between me and
the Company, dated as of January 3, 2011 (the “Employment Agreement”), through
the Termination Date which are payable under and in accordance with the
Employment Agreement, which amount will be paid within thirty (30) days after
the submission by me of properly completed reimbursement requests on the
Company’s standard forms;


(iii)           A cash payout of any remaining hours of accrued and unused
vacation calculated as of the Termination Date at my rate of base salary in
effect as of the Termination, payable in accordance with the applicable vacation
program, within thirty (30) days of the time the payment in section (a)(i)
begins; and
 
 
 
 

--------------------------------------------------------------------------------

 


(iv)           The bonus attributable to calendar year 2010 in accordance with
the terms of the 2010 Executive Bonus Plan and payable at the time of payments
to the other participants in such plan.


These payments and benefits will be paid and/or provided as and when called for
by this Agreement, after all conditions to the effectiveness of this Agreement
and the releases called for by this Agreement have been satisfied. The right to
retain the same shall be subject to compliance with this Agreement and the terms
of the Employment Agreement.


(b)           Complete Release: I hereby understand and agree to the termination
of all offices, directorships, manager positions and other similar offices I
hold with Charter or any of its subsidiaries or related or affiliated
corporations, limited liability companies and partnerships and all employment by
Charter effective the close of business on the Termination Date. In
consideration for the payments I am to receive hereunder, I unconditionally and
irrevocably release, waive and give up any and all known and unknown claims,
lawsuits and causes of action, if any, that I now may have or hold against
Charter, its current and former parents, plans, subsidiaries, and related or
affiliated corporations, ventures, limited liability companies and partnerships,
and their respective current and former employees, directors, fiduciaries,
administrators, insurers, members, managers, partners, and agents and related
parties, in any way arising out of, in connection with or based upon (i) any
event or fact that has occurred prior to the date I sign this Agreement, (ii) my
employment with Charter and/or any of its subsidiaries or affiliates to date and
any event or occurrence occurring during such employment, (iii) my resignation
from employment with Charter, (iv) the Employment Agreement or any breach
thereof, (v) any claim to payment under or from the Value Creation Plan or for
salary, bonus, stock options or restricted shares, or performance or restricted
cash awards; or (vi) any decision, promise, agreement, statement, policy,
practice, act or conduct prior to this date of or by any person or entity I am
releasing, and from any claims or lawsuits. I understand that this means that,
subject to the limitations described below, I am releasing Charter and such
other persons and entities from, and may not bring claims against any of them
under (a) Title VII of the Civil Rights Act of 1964 or Sections 1981 and 1983 of
the Civil Rights Act of 1866, which prohibit discrimination based on race,
color, national origin, ancestry, religion, or sex; (b) the Age Discrimination
in Employment Act, which prohibits discrimination based on age; (c) the Equal
Pay Act, which prohibits paying men and women unequal pay for equal work; (d)
the Americans with Disabilities Act and Sections 503 and 504 of the
Rehabilitation Act of 1973, which prohibit discrimination based on disability;
(e) the WARN Act, which requires that advance notice be given of certain
workforce reductions; (1) the Missouri Human Rights Act, chapter 213, R.S. Mo.,
which prohibits discrimination in employment, including but not limited to
discrimination and retaliation based on race, gender, national origin, religion,
age and disability; (g) the Employee Retirement Income Security Act, which among
other things, protects employee benefits; (h) the Family and Medical Leave Act
of 1993, which requires employers to provide leaves of absence under certain
circumstances; (i) the Sarbanes-Oxley Act of 2002, which, among other things,
provides whistleblower protection; (j) any federal or state law, regulation,
decision, or executive order prohibiting discrimination or retaliation for
breach of contract; (k) any of the laws of the State of Missouri or any
political subdivision of such State; (l) any law prohibiting retaliation based
on exercise
 
 
 
2

--------------------------------------------------------------------------------

 
 
of my rights under any law, providing whistleblowers protection, providing
workers' compensation benefits, protecting union activity, mandating leaves of
absence, prohibiting discrimination based on veteran status or military service,
restricting an employer's right to terminate employees or otherwise regulating
employment, enforcing express or implied employment contracts, requiring an
employer to deal with employees fairly or in good faith, providing recourse for
alleged wrongful discharge, tort, physical or personal injury, emotional
distress, fraud, negligent or other misrepresentation, defamation, and similar
or related claims, and any other law relating to salary, commission,
compensation, benefits, and other matters. I specifically represent and agree
that I have not been treated adversely on account of age, gender or other
legally protected classification, nor have I otherwise been treated wrongfully
in connection with my employment with the Company and/or any of its subsidiaries
or affiliates and that I have no basis for a claim under the Age Discrimination
in Employment Act, Title VII of the Civil Rights Act of 1964, or any applicable
law prohibiting employment or other discrimination or retaliation. I acknowledge
that the Company relied on the representations and promises in this Agreement in
agreeing to pay me the benefits described in subsection (a). I understand that I
am releasing claims for events that have occurred prior to my signing this
Agreement that I may not know about. This release does not include claims
arising after the date I sign this Agreement, any claim under a stock option
plan or award agreement, incentive stock plan, or restricted stock award
agreement based upon my service to and ending on the date my employment
terminates, any claim under a group health insurance plan in which I participate
for claims accrued as of the date my employment terminated, a breach of the
provisions of this Agreement and any pending claims for workers compensation
that have already been filed or for on-the-job injuries that have already been
reported, or any claim for indemnification by Charter for actions taken by me
within the course and scope of my employment to the degree such actions are
subject to indemnification under Charter's policies and practices.


(c)           Promise Not to File Claims: I promise never to file, prosecute or
pursue any lawsuit based on a claim purportedly released by this Agreement, or
(absent court order) to assist others in filing or prosecuting similar claims
against Charter. I understand and agree that nothing in this Agreement precludes
me from filing a charge of discrimination under applicable federal or state law,
although I have personally released such claims with regard to matters and facts
occurring prior to this date. I specifically acknowledge and agree that I am not
entitled to severance or any other benefits under the Charter Communications
Special One-Time Severance Plan or other severance plan or contract, or to any
payments by reason of the Employment Agreement, and I specifically waive any
rights I may have under that plan and any such agreement, if any.


(d)           Non-admission of Liability: This Agreement is not an admission of
fault, liability or wrongdoing by me or any released party, and should not be
interpreted or construed as such.  I understand that all released parties
specifically deny engaging in any liability or wrongdoing.


(e)           Non-Disparagement: I will not make any statement or announcement
concerning my departure from Charter except as may be reviewed and approved by
Charter in advance; provided that, I may inform third parties that my employment
was terminated voluntarily by me on the Termination Date. During the balance of
and subsequent to my employment with
 
 
 
3

--------------------------------------------------------------------------------

 
 
Charter and/or any of its subsidiaries or affiliates, I agree not to criticize,
denigrate, disparage, or make any derogatory statements about the Company
(including any subsidiaries, or affiliates), its business plans, policies and
practices, or about any of its officers, employees or former officers or
employees, to customers, competitors, suppliers, employees, former employees,
members of the public (including but not limited to in any internet publication,
posting, message board or weblog), members of the media, or any other person,
nor shall I take any action reasonably expected to harm or in any way adversely
affect the reputation and goodwill of the Company. During the balance of and
subsequent to my employment with Charter and/or any of its subsidiaries or
affiliates, Charter agrees, for itself, its directors and executive employees
not to criticize, denigrate, disparage, or make any derogatory statements about
me to customers, competitors, suppliers, employees, former employees, members of
the public (including but not limited to in any Internet publication, posting,
message board or weblog), members of the media, or any other person, nor shall
Charter, its directors, employees, or agents, take any action reasonably
expected to harm or in any way adversely affect my reputation. Nothing in this
paragraph shall prevent anyone from giving truthful testimony or information to
law enforcement entities, administrative agencies or courts or in any other
legal proceedings as required by law, including, but not limited to, assisting
in an investigation or proceeding brought by any governmental or regulatory body
or official related to alleged violations of any law relating to fraud or any
rule or regulation of the Securities and Exchange Commission.


(f)           Future Cooperation and Transition Services: I agree to make myself
reasonably available by telephone, e-mail or in person to meet and speak with
representatives of Charter regarding events, omissions or other matters
occurring during my employment with Charter of which I have personal knowledge
or involvement (i) in order to assist Charter in an orderly transition of my
work and responsibilities to others at Charter (“Transition Services”) or (ii)
that give rise or may give rise to a legal claim against Charter.  I also shall
reasonably cooperate with Charter in the defense of such claims, provided that,
the requirement for such cooperation with Charter shall terminate seven years
from the date of the identification of any such claim or claims. To the fullest
extent possible, Charter shall schedule any telephone conferences or meetings
with me for places near my residence and at times outside my normal work
schedule and shall take all other reasonable measures to ensure that my schedule
is disrupted to the least extent possible. To the fullest extent possible,
Charter will seek to avoid having me travel to locations outside the
metropolitan area within which I reside. If the Company requires me to travel
outside the metropolitan area in the United States where I then reside to
provide any testimony or otherwise provide any such assistance, then Charter
will reimburse me for any reasonable, ordinary and necessary travel and lodging
expenses incurred by me to do so, provided I submit all documentation required
under Charter's standard travel expense reimbursement policies and as otherwise
may be required to satisfy any requirements under applicable tax laws for
Charter to deduct those expenses. Nothing in this Agreement shall be construed
or interpreted as requiring me to provide any testimony, sworn statement or
declaration that is not complete and truthful.  In connection with the
Transition Services, I agree to undertake and complete reasonable assignments as
may be reasonably assigned to me by the President and Chief Executive Officer of
the Company from time to time during the Term.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(g)           Confidential and Proprietary Information; Covenant Not To Compete:
I reaffirm my obligations under and agree to remain bound by and to comply with
the provisions of Sections 17, 18 and 19 of my Employment Agreement with
Charter, and agree those provisions continue to apply to me, notwithstanding the
termination of my employment, the reason for termination of employment, or any
act, promise, decision, fact or conduct occurring prior to this date. The
"Restricted Period" for purposes of Section 19 of my Employment Agreement shall
start for all purposes on the Termination Date and shall end (a) for (and solely
for) the purposes of sections 19(b)(i) and 19(b)(ii) of the Employment
Agreement, on February 14, 2013, and (b) for (and solely for) the purposes of
section 19(b)(iii) of the Employment Agreement, on February 14, 2012.


(h)           Consideration of Agreement: The Company advised me to take this
Agreement home, read it, and carefully consider all of its terms before signing
it. The Company gave me, and I understand that I have, 21 days in which to
consider this Agreement, sign it and return it to the Company. I waive any right
I might have to additional time within which to consider this Agreement. I
understand that I may discuss this Agreement with an attorney, at my own expense
during this period I understand that I may revoke this Agreement within 7 days
after I sign it by advising Richard R. Dykhouse, Senior Vice President, General
Counsel and Corporate Secretary, orally or in writing within that seven (7) day
time period of my intention to revoke this Agreement. I have carefully read this
Agreement, I fully understand what it means, and I am entering into it
voluntarily. I am receiving valuable consideration in exchange for my execution
of this Agreement that I would not otherwise be entitled to receive, consisting
of the benefits described in Paragraph (a) of this Agreement. If I revoke my
acceptance of this Agreement within such 7 day time period, or if I fail to
accept this Agreement within the 21-day period, then Charter shall have no
obligations under this Agreement, including but not limited to any obligation to
pay or provide the payments specified in this Agreement.


(i)           Return of Property: I will immediately return to the Company all
files, memoranda, documents, records, credit cards, keys, equipment, badges,
vehicles, Confidential Information (as defined in the Employment Agreement) and
any other property of the Company then in my possession or control as directed
by the Company; provided that, I hereby represent and warrant that I have not,
and agree that I will not, make any copies of Company files residing on my
laptop computer or other equipment accessible to me. I also will reveal to the
Company at the Company's request all access codes to any computer or other
program or equipment.


(j)           Choice of Law: This Agreement was drafted in Missouri, and the
Company's Corporate offices are in Missouri. This Agreement is to be governed by
and interpreted according to the internal laws of the State of Missouri without
reference to conflicts of law principles, and this Agreement shall be deemed to
have been accepted and entered into in the State of Missouri.


(k)           Amendment, Miscellaneous: Neither this Agreement nor any of its
terms may be amended, changed, waived or added to except in a writing signed by
both parties. The
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
Company has made no representations or promises to me to sign this Agreement,
other than those in or referred to by this Agreement. If any provision in this
Agreement is found to be unenforceable, all other provisions will remain fully
enforceable.


(l)           Indemnification:  Charter reaffirms its obligations under and
agrees to remain bound by and to comply with the provision of Section 24 of the
Employment Agreement and the provisions of Sections 2 through 20, inclusive, of
that certain “Indemnification Agreement” dated December 1, 2009 between me and
Charter.


(m)           Notices:  Any written notice required by this Agreement will be
deemed provided and delivered to the intended recipient when (a) delivered in
person by hand; or (b) three days after being sent via U.S. certified mail,
return receipt requested; or (c) the day after being sent via overnight courier,
in each case when such notice is properly addressed to the following address and
with all postage and similar fees having been paid in advance:
 
 

  If to the Company:  Charter Communications, Inc.     Attn:     Richard R.
Dykhouse,

  Senior Vice President,   General Counsel and Corporate   Secretary

    12405 Powerscourt Drive     St. Louis, MO 63131               If to me: 1315
Countryside Forrest Court     Chesterfield, MO 63005

 
Either party may change the address to which notices, requests, demands and
other communications to such party shall be delivered personally or mailed by
giving written notice to the other party in the manner described above.


This Agreement was originally presented to me on the date set forth below. I
have been advised to read it and carefully consider all of its provisions before
signing it. I will have 21 days in which to consider it, sign it and return it
to Rick Dykhouse.
 
 
 
6

--------------------------------------------------------------------------------

 


I have carefully read this Agreement, I fully understand what it means, and I am
entering into it voluntarily.


Presented By:


Name: Abigail T. Pfeiffer


Date Delivered:  February 22, 2011




Employee:


Signature:     /s/Ted W. Schremp         
Date Signed: February 22, 2011
Printed Name: Ted W. Schremp




Company:


Signature:     /s/Abigail T. Pfeiffer                     
Title:  Senior Vice President, Human Resources
Date Signed: February 22, 2011
Printed Name: Abigail T. Pfeiffer










Please Return to:


Richard R. Dykhouse
Senior Vice President, General Counsel and Corporate Secretary
Charter Communications, Inc.
12405 Powerscourt Drive
St. Louis, MO 63131
314-543-2407 (Telephone)
314-965-8793 (Facsimile)
 
 


7 
 

--------------------------------------------------------------------------------


 